Citation Nr: 0411667	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran timely appealed from the denial of an 
application to reopen a claim for service connection for 
residuals of frozen feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1943 to April 1946.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The veteran's motion to advance his case on the docket of the 
Board of Veterans' Appeals for good cause was previously 
granted.  38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  A November 2001 rating decision denied the veteran's 
application to reopen a claim for service connection for 
residuals of frozen feet.

2.  By letter of November 17, 2001, the RO notified the 
veteran of the decision and of his appellate rights and 
manner of taking an appeal.

3.  On February 25, 2002, the RO received the veteran's 
notice of disagreement with the November 2001 rating 
decision.

4.  On September 4, 2002, the RO issued a statement of the 
case to the veteran and his representative.

5.  On January 13, 2003, the RO received a substantive appeal 
(VA Form 9) in response to the September 2002 statement of 
the case.

6.  VA received the January 13, 2003, substantive appeal more 
than one year after the date of the letter notifying the 
veteran of the decision from which he appealed and more than 
60 days after the date VA mailed the veteran and his 
representative the statement of the case.




CONCLUSION OF LAW

The veteran did not timely appeal from the rating decision of 
November 2001, and the Board of Veterans' Appeals lacks 
jurisdiction to review the appeal.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. § 20.302(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The veteran filed the necessary VA Form 
21-526 in November 1989.  No other form is necessary to 
prosecute his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he/she must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his/her behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2003); but see Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (invalidating 30-day response 
time prescribed in 38 C.F.R. § 3.159(b)).  In May 2001, the 
RO mailed the veteran notice pertinent to his service 
connection claim.  The veteran did not respond.  The veteran 
had a duty to cooperate with VA's efforts to assist him.  
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(1) (2003).  VA's ability 
to assist him is predicated on his cooperation, in the 
absence of which, VA's subsequent duties to obtain evidence, 
38 C.F.R. § 3.159(c), are not triggered.  Likewise, absent 
cooperation from the claimant, VA lacks the information to 
determine whether to provide medical examination or obtain 
medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2003).  In 
sum, VA has no outstanding duty regarding the substantive 
issue underlying the instant determination of the Board's 
jurisdiction.

II.  Jurisdiction of the Board

The Board of Veterans' Appeals (Board) has the authority to 
determine its jurisdiction over any appeal, including 
questions of the timeliness of the appeal.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. § 20.101(d) (2003).  
When the Board determines to consider the timeliness of an 
appeal in the first instance, it must so notify the claimant 
and afford 60 days to respond with relevant written argument 
or evidence.  38 C.F.R. § 20.101(d).

In this case, the Board remanded the case to provide the 
veteran such notice in the form of a supplemental statement 
of the case.  The veteran and his representative received 
copies of the Board's September 2003 remand, and the 
transmittal letter with the January 2004 SSOC notifying the 
veteran and his representative of his right and time to 
respond with additional evidence.  The veteran's 
representative responded in March 2004.  VA waited more than 
60 days before returning the case to the Board in April 2004.  
The veteran's representative provided a Written Brief 
Presentation in April 2004.  The notice to the veteran of the 
Board's intent to consider the timeliness of his appeal was 
substantively adequate to insure his right to due process.

The matter of the timeliness of the appeal is a downstream 
element from the adjudication of the underlying claim for VA 
benefits.  As such, the VCAA does not apply, and no notice in 
the specific form required by 38 U.S.C.A. § 5103(a) was 
required prior to the Board's determination of the timeliness 
of the appeal.   Cf. VAOPGCPREC 8-2003 (inapplicability of 
VCAA to matters arising out of but subsequent an initial 
adjudication regarding which VA had issued section 5103(a) 
notice).

The question of whether the veteran filed a timely appeal 
from the November 2001 rating decision is straightforward.  
"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2003).  Once VA mails notice of an adverse benefits 
determination and of the right and manner of appealing, a 
claimant has one year from the date of that letter to 
initiate an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(a) (2003).  If the claimant meets that deadline, VA 
must provide a statement of the case.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.30, 20.302(a) 
(2003).  The claimant then must file a substantive appeal 
within 60 days after the date VA mailed the SOC, or within 
the remainder of the one year from the date of the notice of 
the adverse determination, whichever is later.  38 U.S.C.A. 
§ 7105 (d)(3); 38 C.F.R. § 20.302(b) (2003).  For the purpose 
of determining the date of mailing of a notice of a decision 
and of mailing an SOC, the date of mailing is presumed to be 
the date of the letter.  38 C.F.R. § 20.302(a), (b) (2003).

The RO denied the veteran's application to reopen a claim in 
November 2001 and mailed a letter November 17, 2001, that 
notified the veteran of the decision and of his appellate 
rights and manner of taking an appeal.  On February 25, 2002, 
the RO received the veteran's notice of disagreement with the 
November 2001 rating decision, well within the year provided.  
On September 4, 2002, the RO issued a statement of the case 
to the veteran and his representative.

On January 13, 2003, the RO received the veteran's 
substantive appeal (VA Form 9).  That was more than 60 days 
after the date of the SOC and more than one year after the 
date of the notice of the November 2001 decision.  The 
substantive appeal was untimely.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).

The statutes providing for and governing appeals to the Board 
are published in chapter 71, title 38, United States Code.  
"An application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  
38 U.S.C.A. § 7108 (West 2002).  Where an appeal is untimely, 
it is not in conformity with the governing law.  The section 
quoted is written in compulsory, not discretionary language.  
The Board must dismiss the appeal.


ORDER

The veteran having failed to file a timely substantive appeal 
from a November 2001 rating decision that denied his 
application to reopen a claim for service connection for 
residuals of frozen feet, the appeal is dismissed.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



